Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/27/2022. Claims 1-3 are presently pending and are presented for examination. Claim 2 is canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
Applicants arguments directed to “when there exists a third obstacle closer to the vehicle than the first obstacle and the second obstacle, inhibit the steering control to one side where the third obstacle exists either on one of the left side of the traveling direction or the right side of the traveling direction and perform the steering control to the other of the left side of the traveling direction or the right side of the traveling direction such that the vehicle passes the third obstacle, and not inhibit the steering control when an occupant is not present in the vehicle and a living organism is not included in the third obstacle.” are convincing, and therefore claim 1 overcomes the prior art of record, rendering the claims in a manner which is specific enough to overcome previous methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the limitation directed to both inhibiting and not inhibiting “steering control” when an occupant is not present in the traveling vehicle and a living organism is not included in the third obstacle, distinguishes an apparent novel methodology for collision avoidance and catastrophe mitigation. The closest prior art of record for example, discloses permitting an unoccupied vehicle to collide with an object of less importance in the event of an unavoidable collision, the importance directed to living and non-living objects, however the combination of a steering control directed to specific dynamic control of a vehicle, such that the vehicle passes between objects, inhibiting said steering control when a third obstacle is introduced to the environment, and not inhibiting steering control when there are no living organisms present in the potential collision is not disclosed. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordon et. al. (U.S. Patent No. 10259452 B2) discloses a self-driving vehicle collision management system with imminent collision mitigation, prioritizing occupancy status, with confidence levels for determining an amelioration action to take (See Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664